  Case 3:19-cv-00250-DJN Document 42 Filed 06/21/19 Page 1 of 4 PageID# 479




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 GEORGE HENGLE, SHERRY                           )
 BLACKBURN, WILLIE ROSE, ELWOOD                  )
 BUMBRAY, TIFFANI MYERS, STEVEN                  )
 PIKE, SUE COLLINS, LAWRENCE                     )
 MWETHUKU, on behalf of themselves and           )
 all individuals similarly situated,             )
                                                 )
                       Plaintiffs,               )           Civil Action No. 3:19-250
 v.                                              )
                                                 )
 SCOTT ASNER, JOSHUA LANDY,                      )
 RICHARD MOSELEY, JR., GOLDEN                    )
 VALLEY LENDING, INC., SILVER                    )
 CLOUD FINANCIAL, INC., MOUNTAIN                 )
 SUMMIT FINANCIAL, INC., MAJESTIC                )
 LAKE FINANCIAL, INC., and UPPER                 )
 LAKE PROCESSING SERVICES, INC.,                 )
                                                 )
                       Defendants.               )


                     TRIBAL DEFENDANTS’ MOTION TO DISMISS

       Defendants Golden Valley Lending, Inc., Mountain Summit Financial, Inc., Silver Cloud

Financial, Inc., Majestic Lake Financial, Inc., and Upper Lake Processing Services, Inc.

(collectively, “Tribal Defendants”) respectfully move to dismiss all claims against them in

Plaintiffs’ Class Action Complaint, with prejudice to future claims, for the reasons stated in the

accompanying Memorandum in Support of this Motion.


DATED: June 21, 2019




                                                1
Case 3:19-cv-00250-DJN Document 42 Filed 06/21/19 Page 2 of 4 PageID# 480




                                        Respectfully Submitted.

                                        /s/ Matthew Skanchy
                                        Matthew Skanchy (Bar No. 89575)
                                        mskanchy@wilkinsonwalsh.com
                                        Rakesh Kilaru (pro hac vice)
                                        rkilaru@wilkinsonwalsh.com
                                        James Rosenthal (pro hac vice)
                                        jrosenthal@wilkinsonwalsh.com
                                        Kosta Stojilkovic (pro hac vice)
                                        kstojilkovic@wilkinsonwalsh.com
                                        Beth Wilkinson (pro hac vice)
                                        bwilkinson@wilkinsonwalsh.com
                                        WILKINSON WALSH + ESKOVITZ LLP
                                        2001 M Street NW, 10th Floor
                                        Washington, D.C. 20036
                                        Telephone: (202) 847-4000
                                        Fax: (202) 847-4005

                                        Counsel for Tribal Defendants




                                    2
  Case 3:19-cv-00250-DJN Document 42 Filed 06/21/19 Page 3 of 4 PageID# 481




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 21, 2019, I electronically filed the foregoing document with
the Clerk of Court using the ECF system, which will send notification of such filing to the
following:

       Kristi C. Kelly
       kkelly@kellyguzzo.com
       Andrew J. Guzzo
       aguzzo@kellyguzzo.com
       Casey S. Nash
       casey@kellyguzzo.com
       KELLY GUZZO, PLC
       3925 Chain Bridge Road, Suite 202
       Fairfax, VA 22030

       Leonard A. Bennett
       lenbennett@clalegal.com
       Craig C. Marchiando
       craig@clalegal.com
       Elizabeth W. Hanes
       elizabeth@clalegal.com
       CONSUMER LITIGATION ASSOCIATES, P.C.
       1800 Diagonal Road, Suite 600
       Alexandria, VA 22314

       James W. Speer
       jay@vplc.org
       VIRGINIA POVERTY LAW CENTER
       919 East Main Street, Suite 610
       Richmond, VA 23219

       Counsel for Plaintiffs

       Matthew L. Haws
       MHaws@jenner.com
       Thomas J. Perrelli
       TPerrelli@jenner.com
       Jan A. Larson
       JanLarson@jenner.com
       JENNER & BLOCK LLP
       1099 New York Avenue,NW
       Washington DC, 20001

       Counsel for Defendants Scott Asner and Joshua Landy



                                               3
  Case 3:19-cv-00250-DJN Document 42 Filed 06/21/19 Page 4 of 4 PageID# 482




        I further certify that on June 21, 2019, I caused a copy of the foregoing document and the
notice of electronic filing to be mailed by U.S. Mail to the following non-ECF parties:

       Richard Moseley, Jr.
       3901 W 56th Street
       Fairway, KS 66205

DATED: June 21, 2019                                Respectfully Submitted.

                                                    /s/ Matthew Skanchy
                                                    Matthew Skanchy (Bar No. 89575)
                                                    mskanchy@wilkinsonwalsh.com
                                                    Rakesh Kilaru (pro hac vice)
                                                    rkilaru@wilkinsonwalsh.com
                                                    James Rosenthal (pro hac vice)
                                                    jrosenthal@wilkinsonwalsh.com
                                                    Kosta Stojilkovic (pro hac vice)
                                                    kstojilkovic@wilkinsonwalsh.com
                                                    Beth Wilkinson (pro hac vice)
                                                    bwilkinson@wilkinsonwalsh.com
                                                    WILKINSON WALSH + ESKOVITZ LLP
                                                    2001 M Street NW, 10th Floor
                                                    Washington, D.C. 20036
                                                    Telephone: (202) 847-4000
                                                    Fax: (202) 847-4005

                                                    Counsel for Tribal Defendants




                                                4
